DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of claims:
Claims 1-18 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Prabu, USPG_Pub. 20160353159.

Regarding claim 1, Prabu discloses a method of providing alternative targeted advertising (TAD) content (fig. 3-4; Para. 4, 45, 48 (the transition request is a targeted advertisement switch request made by user-305)), comprising: 
outputting a first TAD content during a TAD window (Abstract; Para. 4, 45 (transition requests are made during the event-for example to switch the targeted advertisement request is made when the targeted advertisement is playing)); 
receiving at least one user input requesting different TAD content during the TAD window (fig. 3, 305; Para. 45 (TAD switch request received by user via interface)); and 
outputting the different TAD content instead of the first TAD content during the TAD window after at least one predetermined amount of time from start of the TAD window in response to the at least one user input (fig. 3, 325; Para. 45, 48 (the new targeted advertisement will be displayed in line with the acquired PMT-because a delay in PMT acquisition will result in missing portions of the switched to targeted advertisement-the switch request occurs during display of the targeted advertisement to be switched-Para. 4)).  

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milford, USPG_Pub. 20190349615.

	Regarding claim 14, Milford discloses a method of providing alternative advertising content, comprising: 
inserting one or more splice points in a main TAD for one or more alternative TADs (Para. 43); and combining the main TAD and the one or more alternative TADs in .  

Claims 2-13 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art fails to teach or to reasonably disclose the subject matters recited in claims 2 and 15 the subject matters taken as a whole and included with the other limitations recited in their respective independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581. The examiner can normally be reached M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY BANTAMOI/           Examiner, Art Unit 2423